DETAILED ACTION
	The receipt is acknowledged of applicant’s response to non-final office action and  IDS, both filed 05/23/2022.

Claims 10, 11, 13, 16, 17, 19-24 are pending. 

Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species without traverse in the reply filed on 01/03/2019.

Claims 10, 11, 13, 19-24 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 11, 13, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monteith et al. (WO 2007/002125), Chen et al. (US 2003/0118653), Cutler (US 2003/0022910), optionally the article by Rawas-Qalaji et al. (Fast-disintegrating sublingual epinephrine tablets: effect of tablet dimensions on tablet characteristics), Pohl et al. (US 2007/0235365), and either Weibel et al. (US 2003/0224044) or Carver et al. (US 2010/0291160), all references are of record.

Applicant Claims 
Claim 10 is directed to a sublingual tablet formulated to dissolve in less than 2 minutes upon sublingual administration, consisting essentially of: 
a flavoring agent; 
sodium bicarbonate; 
citric acid;
silicon dioxide; 
microcrystalline cellulose (MCC);
magnesium stearate;
croscarmellose; and 
a pharmaceutically active component;
optionally one or more of masking agent, sucralose and a sugar, 
wherein:
the tablet has a concavity, whereby saliva pools in the concavity to speed dissolution; and 
the tablet is a compressed powder, formed from a powder mixture of the ingredients, formulated for sublingual administration, for dissolution in less than 2 minutes, whereby the tablet has a rapid onset of action sublingually beginning within 3 minutes of sublingual administration.


Claim 22 is directed to a sublingual tablet formulated to dissolve in less than 2 minutes upon sublingual administration, consisting essentially of: 
a flavoring agent; 
sodium bicarbonate; 
citric acid; 
silicon dioxide;
microcrystalline cellulose (MCC); 
magnesium stearate; 
croscarmellose;
a pharmaceutically active component, wherein the pharmaceutically active component is sildenafil citrate in an amount from about 0.1 mg to 10 mg; and
optionally one or more of masking agent, sucralose, and a sugar
wherein:
the tablet is a compressed powder, formed from a powder mixture of the ingredients, formulated for sublingual administration for dissolution in less than 2 minutes: and
the tablet has a concavity, whereby saliva pools in the concavity to speed dissolution.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Monteith teaches rapidly absorbed oral formulation of PDE5 inhibitors that provides rapid disintegration when administered sublingually, followed by sublingual absorption (abstract). The formulation comprises orally disintegrating carrier resulting in rapid release of PDE5 inhibitor and a therapeutically effective blood concentration in about 1 minute to about 20 minutes. The therapeutically effective amount of PDE5 is absorbed into the blood stream within about 1 to about 5 minutes, e.g. within about 3 minutes. The therapeutically effective blood concentration is attained in less than about 10 minutes, or even in less than about 5 minutes, e.g. in about 3 minutes or less. The formulation disintegrates within about 0.5 to about 120 seconds, e.g. 1 second to about 10 seconds, e.g. in less than about 5 seconds. PDE5 inhibitor is sildenafil citrate.  The pharmaceutical formulation is in a sublingual dosage from. PDE5 inhibitor is present in an amount of about 3 mg. Cmax is achieved after about 5-10 minutes (page 3, lines 15-35, page 5, lines 1-14; page 6, lines 10, 22; page 8, lines 1-10, lines 17-23; page 9, lines 21-26; page 14, lines 27-35; page 15, lines 1-9; claims 1-7). Administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption (page 8, lines 20-25; page 19, lines 8-15). A typical daily dose of PDE5 inhibitor to be administered sublingually, is generally about 0.5 mg to about 100 mg, e.g. about 0.5 mg to about 15 mg, or about 0.5 mg to about 5 mg, or about 0.5 mg to about 3 mg. Depending on the half-life of the PDE5 inhibitor and the availability via the chosen route of administration, the dosing regimen can be modulated in order to achieve satisfactory therapeutic results. The amount of PDE5 inhibitor administered and the dosing regimen used, will depend on the particular drug selected, the age and general condition of the subject being treated, the severity of the subject's condition, and the judgment of the prescribing physician. Thus, because of patient-to-patient variability, dosages are a guideline only and the physician may adjust doses of the compounds to achieve the level of effective treatment that the physician considers appropriate for the patient. In considering the degree of treatment desired, the physician must balance a variety of factors (page 8 line 28 till page 9 line 12). The formulation comprises orally disintegrating carrier that capable to provide the desired drug dissolution profile (page 9, lines 27-29). The sublingual dosage form disintegrates rapidly (page 13, lines 3-5). The orally disintegrating carrier comprises pH buffering agent, croscarmellose, microcrystalline cellulose (MCC), magnesium stearate, flavoring agent (page 10, lines 8-12; page 11, lines 7, 16, 30-33). The sublingual tablet formulation is preferred because it achieves rapid onset because it is applied directly to the absorptive membrane on the underside of the tongue. Effervescent agents may be incorporated to speed disintegration of the dosage form in the oral cavity (page 12 lines 10-10, 28-35; page 13 lines 1-5). Example 1 teaches sublingual rapidly disintegrating tablet comprising sildenafil citrate, MCC, magnesium stearate (see further claim 5). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Monteith teaches rapidly disintegrated sublingual dosage form including tablet and suggests buffering and effervescent agents in the formulation, the reference does not explicitly teach individual buffering and effervescent agents or silicone dioxide as instantly claimed by claim 10 and 22. The reference does not teach the sublingual tablet is made by uniform compressed powder formed from uniform mixture of ingredients, or it is concave shaped as claimed by claim 10 and 22.
	Chen teaches quick dissolving oral mucosal drug delivery device comprising quick dissolving layer administered sublingually that is comfortable, non-irritating and un-obstructive during use, and can be and dissolve in within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds (abstract; ¶¶ 0018, 0020, 0034, 0053). The quick dissolving layer comprises buffering agent including citric acid and sodium bicarbonate, croscarmellose, MCC and silicone dioxide (¶¶ 0057, 0061, 0066, 0068, 0069). Drugs administered by this sublingual formulation includes sildenafil citrate (table 7, claim 10).
	Cutler teaches method of making a composition suitable for sublingual drug delivery allowing for rapid absorption of drug and rapid delivery to the blood stream. The reference teaches sublingual tablet that is quick-dissolvable, and has higher efficacy and fewer side effects of treatment at lower doses (abstract, ¶¶ 0010, 0015). The composition is in the form of compressed sublingual tablet, rapidly dissolving and adapted for direct sublingual dosing (¶¶ 0016, 0017, 0050, 0099). The reference teaches a method of making sublingually dissolvable tablet comprising the steps of (a) forming an ordered mixture including an active ingredient and other matrix ingredients including fillers and lubricants; and (6) compressing the mixture to form hard, compressed, rapidly disintegrable dosage forms including the active ingredient distributed in the sublingually dissolvable matrix. Direct compression is the preferred method of forming the dosage forms. The reference defined ordered mixture as homogenous mixture (¶¶ 0080, 0101, 0122-0127). The dosage form is hard compressed powdered tablet designed to dissolve in about 30 to 120 seconds (¶ 0099). Example 8 teaches sublingual compressed tablet comprising citric acid, sodium bicarbonate, microcrystalline cellulose, and magnesium stearate. The dosage form taught by the reference comprises flavoring agent (¶¶ 0104, 0107-0112, 0114). Example 8 further teaches compressing the tablet using shallow concave punches.
	Rawas-Qalaji teaches fast disintegrating sublingual dosage form that is produced by direct compression of the ingredients in order to circumvent the use of heat and moisture during processing. The sublingual dosage form can be concave. The reference teaches forming powder from the formulation and very good mixing of the ingredients (see the entire document and in particular the abstract; page 524, 525, 527-529).
	Pohl teaches process of making formulations, e.g. tablet, comprising step of compressing homogenous powder of all ingredients. The formulation suitable for sublingual administration and can dissolve within 1 second to 3 minutes so that the contained drug is transported to plasma quickly (abstract; ¶¶ 0049, 0050, 0068).  
Weibel teaches sublingual dosage forms for rapid delivery of active agents. The dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue to maintain close contact with the mucosa for localized transport of active agent ( ¶¶ 0018-0020, 0024-0027). The dosage form can oval-shaped and can have a concave surface (figure 1). 
Carver teaches sublingual dosage form to deliver active agents under the tongue that has concave surface to prevent rubbing of the dosage form under the tongue, and
help to maintain the dosage form in position under the tongue (¶¶ 0109-0112, figures).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide fast dissolving sublingual tablet comprising sildenafil, MCC, croscarmellose and magnesium stearate as taught by Monteith that may further comprises buffers, and further add citric acid, sodium bicarbonate and silicone dioxide taught by Chen to the sublingual formulation. One would have been motivated to do so because Monteith desired to have fast disintegrated sublingual tablet, and Chen teaches such ingredients can be incorporated in a quick dissolving sublingual formulation that is comfortable, non-irritating and un-obstructive during use, and dissolves within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds. One would reasonably expect formulation fast dissolving sublingual formulation comprising citric acid and sodium bicarbonate, silicone dioxide, MCC, croscarmellose and magnesium stearate that dissolve in the buccal cavity in less than 2 minutes while being comfortable, non-irritating and un-obstructive to the user.
One having ordinary skill in the art would have added citric acid, sodium bicarbonate and silicone dioxide taught by Cutler to the sublingual formulation of Monteith and used compression method of the powdered ingredients to produce the sublingual tablet because Cutler teaches such ingredients and direct compression of powdered ingredients allow for rapid absorption of drug and rapid delivery to the blood stream from sublingual tablet that is quick-dissolvable, and has higher efficacy and fewer side effects of treatment at lower doses.
Further, one having ordinary skill in the art before the effective filing date of the present invention would have produced the sublingual tablet by powder compression as taught Rawas-Qalaji because Rawas-Qalaji teaches direct compression of the ingredients circumvents the use of heat and moisture during processing. 
Furthermore, one having ordinary skill in the art before the effective filing date of the present invention would have produced the sublingual tablet produced by the above references in combination by compressing homogenous powder of mixture of ingredients as taught by Pohl because Pohl teaches such a method is suitable for producing tablet and formulation for sublingual administration that quickly achieve the desired drug plasma level.
Additionally, one would have produced a concave sublingual dosage form as taught by Rawas-Qalaji based on suitability of this shape for sublingual administration or as taught by Weibel or Carver because Weibel teaches that the concave dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue for localized transport of active agent, and because Carver teaches sublingual dosage form that has concave surface prevents rubbing of the dosage form under the tongue, and helps to maintain the dosage form in position under the tongue.
Regarding dissolution of the sublingual dosage form in less than 2 minutes as claimed by claims 10, within 30 seconds as claimed by claim 11, and in 1 second to 2 minutes as claimed by claim 21, Monteith teaches dissolution in 0.5 to about 120 seconds, e.g. 1 second to about 10 seconds, e.g. in less than about 5 seconds, and Chen teaches within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds. The claimed ranges either overlap or falls within that taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Regarding the onset of action of the drug within 3 minutes as claimed by claim 10, and within 5 minutes as claimed by claim 19, Monteith teaches therapeutically effective amount is absorbed into the blood stream within about 1 to about 5 minutes, e.g. within about 3 minutes. Pohl teaches sublingual administration can dissolve within 1 second to 3 minutes and reach plasma level quickly. The claimed time either overlaps or falls within that taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
  Regarding compressing powder mixture of ingredients as claimed by claims 10 and 22, Cutler teaches production of sublingual tablet by direct compression of powder ingredients, Rawas-Qalaji teaches direct compression of the ingredients circumvents the use of heat and moisture during processing, and Pohl teaches compressing homogenous powder of the ingredients. Note that the limitation of compressing a powder is directed to method of making the claimed tablet that does not impart patentability to the claims.  
Regarding concavity of the tablet as claimed by claims 10 and 22, it is taught by both Rawas-Qalaji, Weibel and Carver.
Regarding sildenafil claimed by claims 13 and 22, it is taught by Monteith and Chen.
Regarding peaking of the action within about 15-30 minutes following administration as claimed by claim 19, Monteith teaches therapeutically effective blood concentration in about 1 minute to about 20 minutes. In view of the term about of the claim’ language, and the dose of the administered drug, the claimed peaking action could be achieved.
Regarding the limitation claim 20 that “concavity whereby saliva to pools to speed dissolvability with a modicum suction”, this is a function expected from the concave sublingual tablet taught by the combination of the prior art, especially in view of the teaching of Monteith that administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. According to Monteith, the sublingual tablet formulation is preferred because it achieves rapid onset because it is applied directly to the absorptive membrane on the underside of the tongue.
Regarding the dose of sildenafil of 0.1-10 mg  as claimed by claims 22 and 24, Monteith teaches 0.5 mg to about 100 mg, e.g. about 0.5 mg to about 15 mg, or about 0.5 mg to about 5 mg, or about 0.5 mg to about 3 mg. The claimed time either overlaps or falls within that taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Oval shaped sublingual tablet as claimed by claim 23 is taught by Weibel. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
The Rejection of Claims 10, 11, 13 and 19-24 Under 35 U.S.C. § 103
Applicant argues that the limitation of “compressed powder” and “concavity the creates saliva pool” are not process or method limitation. The claimed dosage forms comprises sildenafil, dissolve rapidly when administered sublingually.

In response to this argument, nevertheless, the limitations of compressed powder, sublingual rapidly dissolving dosage form comprising sildenafil all are taught by the cited references. The limitation of saliva pooling is a functional limitation expected from a dosage form taught by the cited references that teach all the limitations of the claimed product.

Teachings of the cited references and differences from the instant claims
Monteith et al. (International Patent Pub. No. WO 2007/002125)
Applicant argues that Monteith teaches a pharmaceutical formulation that contains a rapid release component containing a phosphodiesterase (PDES) inhibitor and an orally disintegrating carrier. It is a layered product; it cannot be formed from an admixture of powders as required by the claims.

In response to this argument, it is argued that the reference teaches layer that comprises the drug and may be covered by other layers, however the rapidly disintegrating components forms one layer. Monteith clearly teaches sublingual tablet that rapidly dissolves and comprising one layer comprises the drug. The claims language does not exclude the presence of layers other than the drug containing fast dissolving layer. Forming a compressed layer of mixture of ingredients is taught by Pohl and Cutler. One cannot attack the references individually wherein obviousness is based on combination of references. 

Applicant argues that the layered formulations of Monteith comprise an active ingredient and an orally disintegrating carrier. Monteith teaches that the orally disintegrating carrier contains hydrophilic polymers that can adhere the dosage form to the buccal and/or sublingual mucosa, or a carrier capable of forming a gel in the form of a strip, or any such carrier, so long as the desired drug dissolution profile is not compromised and the carrier is compatible with the PDES inhibitor. 

In response to this argument, it is argued that Monteith clearly teaches rapidly absorbed oral formulation of PDE5 inhibitors that provides rapid disintegration when administered sublingually, followed by sublingual absorption (abstract). The reference teaches sublingual tablet (claim 5). Monteith is relied upon for teaching fast dissolving sublingual tablet comprising sildenafil, MCC, croscarmellose and magnesium stearate that provides therapeutically effective blood concentration of drug in about 1 minute to about 20 minutes. In some embodiment, the formulation comprises orally disintegrating carrier resulting in rapid release of PDE5 inhibitor and a therapeutically effective blood concentration in about 1 minute to about 20 minutes. The rapidly disintegrating formulation is the goal of the reference and the reference claimed it. The therapeutically effective amount of PDE5 is absorbed into the blood stream within about 1 to about 5 minutes, e.g. within about 3 minutes (page 3, lines 15-20). In another embodiment, the reference teaches the formulation may comprises extended release component (page 4, lines 12-16). The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Even if the prior art is layered dosage form, one of the layers that comprises the drug reads on the claims. Note that the claim’s language does not exclude the presence of other layer even containing drug. The expression “consisting essentially of” as claimed, limits the scope of the claim to the specified ingredients, and those that do not materially affect the basic and novel characteristics of the composition. In re Janakirama-Rao, 317 F 2d 951, 137 USPQ 893 (CCPA 1963). When applicant contends that modifying components in the reference’s composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of the claimed composition, i.e. showing that the introduction of these components would materially change the characteristics of applicant’s composition. In re De Lajarte, 337 F 2d 870, 143 USPQ 256 (CCPA 1964). 

Applicant argues that modification of the drug-containing layer of Monteith’s formulations would result in a layered formulation, containing an active ingredient, an orally disintegrating carrier, and an additive. If one of ordinary skill in the art were to have modified the drug-containing layer of the formulations of Monteith by including citric acid, bicarbonate and silicone dioxide as taught by Chen, one would still have produced a layered formulation. The resulting formulation would not be a compressed powder tablet, formed from a powder mixture. Monteith does not teach nor suggest compressed powder tablets. Monteith teaches a pharmaceutical formulation is a layered tablet, not a compressed powder. As described in the instant application, it is the geometry (structure) of the tablet, the concavity and compressed powder, with the components, including bicarbonate and citric acid, that results in a quick-dissolving sublingual tablet that rapidly dissolves upon sublingual administration, and also has a rapid onset of action. 

In response to this argument, it is argued that modification of Monteith with all the other cited references, not only Chen, would achieve the present invention. It is repeated that the claims’ language does not exclude other layers in the tablet, as long as one of the layers meets the claims. The rejection is not relying on modifying the layered tablet of Monteith, rather modifying the drug containing layer of Monteith by replacing buffers with citric acid, bicarbonate an silicone dioxide taught by Chen. One cannot attack the references individually wherein obviousness is based on combination of the references.
Regarding the compressed powder to form the sublingual tablet, this is taught by the secondary references Cutler, Rawas-Qalaji and Pohl. Regarding concave shape of the tablet, it is taught by the secondary references Rawas-Qalaji, Weibel and Carver. If Monteith was to teach all the limitation of the claim, including shape and compressed powder, etc., the reference would have been an anticipatory reference. The advantage of the concave shaped tablet is expected from the combination of the cited references that teaches all the claimed elements of the claim including production by compression of powder and concave shape. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. Further, Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage form, taught by combination of the cited references, that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution.

Applicant argues that there is no teaching or suggestion in Monteith of sublingual tablets that have a concavity in which saliva can pool. The formulations of Monteith alternatively can “include an extended release component that allows the PDES inhibitor to be swallowed for gastrointestinal absorption” (see, e.g., the abstract). The dosage forms of Monteith can be, for example, lingual strips, sublingual strips, oral mists, tablets, lyophilized wafers, granulated particles and gums (abstract). Monteith does not teach tablets with a concavity. Monteith teaches that “lingual formulations deliver the PDES inhibitor by stimulating saliva generation, which enhances disintegration of the formulation, allowing for buccal and/or sublingual absorption” (page 8, lines 21-23). Monteith does not teach sublingual tablets in advantageous concave shapes to modify dissolvability, to pool saliva to speed dissolvability and some suction to reduce movement (see paragraph [0056] of the instant application as filed).

In response to this argument, it is noted that applicant argues about Monteith reference individually, wherein obviousness is based on combination of the references. Monteith clearly teaches dosage form including sublingual strips as applicant admits. Monteith further teaches rapid onset of action. Monteith relied upon for teaching fast dissolving sublingual tablet comprising sildenafil, MCC, croscarmellose and magnesium stearate that provides therapeutically effective blood concentration of drug in about 1 minute to about 20 minutes. Sublingual administration by definition and inherency delivers the contained drug to the sublingual mucosa for rapid absorption and bioavailability to avoid swallowing and absorption from the gastrointestinal tract. If Monteith was to teach all the limitation of the claim, the reference would have been an anticipatory reference. Combination of the cited references teaches the instantly claimed compressed powder and concave sublingual tablet. The reference teaches more than one alternative dosage forms, tablet that can be swallowed and sublingual strips. Teaching of more than one alternative is not teaching away. All the critical elements of the present invention are suggested by the cited references in combination, either explicitly or implicitly, as set forth in this office action. Pooling of saliva to the concavity of the sublingual tablet is a function expected from the sublingual concave tablet taught by combination of the cited references. Cutler, Rawas-Qalaji and Pohl teach compressed uniform powder mixture to form tablet. Rawas-Qalaji, Weibel and Carver teach concave tablet. The rejection is not relying on modifying the layered tablet of Monteith, rather modifying the drug containing layer of Monteith by adding citric acid, bicarbonate an silicone dioxide taught by Chen. One cannot attack the references individually wherein obviousness is based on combination of the references.

Applicant argues that Monteith fails to teach or suggest a uniform compressed powder tablet that includes a concavity. There is no teaching or suggestion in Monteith of modifying its formulations that would result in a non-layered compressed powder tablet formed from a powder mixture of the ingredients, that contains a concavity, whereby, when it is administered by sublingual administration, it dissolves rapidly and provides a rapid onset of action of the active ingredient. Monteith, thus, fails to teach or suggest critical elements of the instantly claimed tablets. The secondary references do not teach or suggest modifications of the layered tablets of Monteith that would result in a non- layered compressed powder tablet that has a concavity in which saliva can pool, which increases dissolution when the tablet is administered by sublingual administration. The secondary references do not cure the deficiencies in the teachings of Monteith.

In response to this argument, it is argued that, as set forth in this office action, compressed powder to form the sublingual tablet, this is taught by the secondary references Cutler, Rawas-Qalaji and Pohl. Concave shape of the tablet is taught by the secondary references Rawas-Qalaji, Weibel and Carver. Monteith relied upon for teaching fast dissolving sublingual tablet comprising sildenafil, MCC, croscarmellose and magnesium stearate that provides therapeutically effective blood concentration of drug in about 1 minute to about 20 minutes. All the limitation of the claims are taught by the combination of the cited references, and saliva pooling is expected from the dosage form taught by combination of the cited references, or applicant’s invention is incomplete. In particular, Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage form, taught by combination of the cited references, that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to modify the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to modify and combine the references exist in the secondary references, even different from what applicant has done, and reasonable expectation to achieve the present invention is achieved. 

Chen et al. (U.S. Patent Pub. No. 2003/0118653)
Applicant argued that Chen does not cure the deficiencies of Monteith. Chen teaches an oral mucosal drug delivery device in the form of a layered film, comprising “a mucosal surface-coat- forming inner layer disposed between two moisture barrier coating layers for administering an active agent or combination of active agents to a subject” (paragraph [0002]). The mucosal surface-coat-forming inner layers of the film of Chen contain “a water-soluble hydrocolloid or a combination of water-soluble hydrocolloids and an active agent or a combination of active agents,” and may contain additional ingredients (paragraphs [0028]-[0035]). The moisture barrier coating layers of Chen “contain a non-cross-linked polymer and a moisture barrier modifier” and may further contain a flavoring agent and anti- oxidant (paragraphs [0028]-[0036]). The films of Chen are produced from a solution of ingredients; they are not compressed powder tablets. There is no suggestion in Chen of isolating select ingredients and adding them to a formulation that is not a layered film, and no suggestion for changing the components of the tablets of Monteith that could result in a compressed powder tablet.

In response to this argument, it is argued that Chen is relied upon for teaching citric acid, sodium bicarbonate and silicone dioxide in fast dissolving sublingual formulation. One would have been motivated to use these ingredient in sublingual dosage form of Monteith because Monteith desired to have fast disintegrated sublingual tablet comprising buffers, and Chen teaches citric acid and sodium bicarbonate that are buffers that can be incorporated in a quick dissolving sublingual formulation that is comfortable, non-irritating and un-obstructive during use, and dissolves within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds. Chen satisfies the purpose for which it is applied. The claims’ language does not exclude the presence of coating layer, a water-soluble hydrocolloid and any other active agent that are taught by Chen, or any additional ingredients, active or inactive, even in major amounts.

Applicants argue that Chen teaches layered films produced from a solution, not a compressed powder tablet formed from a powder mixture of dry ingredients. No portion of the layered product of Chen is a compressed powder. The films of Chen have a layer containing an active agent that is flanked by two coating layers. The instant tablets are formed from a powder mixture, in which the ingredients are uniformly dispersed, and subjected to pressure to result in a compressed powdered tablet. The layered films of Chen are not formed from a mixture of powdered ingredients; thus they cannot result in a compressed powder tablet.

In response to this argument, it is argued that Chen is relied upon for solely teaching citric acid, sodium bicarbonate and silicone dioxide in fast orally dissolving sublingual formulation. Note that “dry” ingredients is not claimed, the claims recite a mixture, and the claims’ language does not exclude production from solution.  Monteith desired to have fast disintegrated sublingual tablet comprising buffers, and Chen teaches buffers including citric acid and sodium bicarbonate are suitable for incorporation in a quick dissolving sublingual formulation that is comfortable, non-irritating and un-obstructive during use, and dissolves within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds. Chen satisfies the purpose for which it was applied. The additional layers taught by Chen are not part of the fast dissolving film. The claims’ language permits the presence of additional layers along with the fast dissolving film, such as coating and moisture barrier taught by Chen. Compressing powder into film or tablet is taught by the Cutler, Rawas-Qalaji, Pohl as set forth in this office action. 

Applicant argues that upon administration of the films of Chen, all or a portion of the moisture barrier layers are melted and cleared away, exposing the mucosal surface-coat-forming inner layer, which rapidly loses its structure and coats the target oral mucosal surface on contact (paragraph [0052]). The film is not a compressed powder tablet, nor does it have a concavity. So even if the layers are ignored, there is no layer that is a compressed powder with a concavity. Chen teaches a layered film. The mucosal surface-coat-forming inner layer and the moisture barrier coating layers are part of the films of Chen. Nothing in the teachings of Chen suggests modifying the product of Monteith that would change the layered product of Monteith into a compressed powder with a concavity.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Chen is not relied upon for teaching the compressed powder. The combination of all the cited references teaches compressed sublingual tablet, as discussed in this office action. Compressed powder is taught by at least Cutler. The concave tablet is taught by each of Rawas-Qalaji, Weibel and Carver. The claims language permits the presence of other layers along with the drug containing layer in the sublingual dosage form including the moisture barrier layer. The compression of powder is taught by the other cited references.     

Applicant argues that Chen does not describe that addition of the specific ingredients sodium bicarbonate and citric acid reduces dissolution time. It is the structure of the films of Chen, a layered film, that enables dissolution. The instantly claimed sublingual tablets have rapid dissolution upon sublingual administration that results from the combination of the ingredients, the compressed powder form of the tablets, and the shape of the tablets speeds dissolution when they are administered sublingually. Chen does not suggest a non-layered, compressed powder tablet, nor such tablet with a concavity. There is no teaching or suggestion in Chen of producing a compressed powder tablet with a concavity, nor of producing a tablet from a mixture of powder ingredients, nor that formulating a tablet without the moisture barrier coating layers could have rapid dissolution. 

In response to this argument, it is argued that the function of citric acid and sodium bicarbonate to reduce dissolution time is suggested by the reference since the reference teaches a fast dissolving film. Chen is not relied upon for teaching production of sublingual tablet by compressing powdered ingredients, which is taught by other cited references, as set forth in this office action. Chen suggests to replace buffer of the tablet of Monteith by citric acid and sodium bicarbonate, and to add silicone dioxide into a fast disintegrating sublingual tablet.  

Applicant argues that there is no teaching or suggestion in Chen of modifying its product by eliminating the layers, modifying the ingredients, nor changing the shape of its dosage form to produce a compressed powder sublingual tablet with the instantly claimed properties. The secondary references do not cure the deficiencies in the teachings of Monteith and/or Chen that could result in a compressed powder tablet with a concavity.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is teaching in Chen to use specific ingredients in the sublingual tablet of Monteith. Motivation to combine all the cited references exists, as well as reasonable expectation to achieve the present invention, as set forth in this office action. Sublingual compressed powder tablet with a concavity is achieved from combination of all the cited references, and not only from the combination of Chen with Monteith. Compressing powder to produce tablet and concave tablet were known before the effective filing date of the present invention and taught by the cited references as set forth in this office action.
 
Cutler (U.S. Patent Publication No. 2003/0022910)
Applicant argues that Cutler teaches formulation comprising dihydroergotamine (DHE) formed in a dosage forms from ordered mixtures. Cutler describes formulations that comprise particles, not a compressed powder mixture, as required by the instant claims. Ordered mixtures are “achieved by mixing coarser carrier particles with fine drug components for a relatively long time so those fine drug particles adhere to the surface of carrier particle by adhesion forces”. The formation of an ordered mixture is a two-step process affected by factors such as particle shape and size, and proportion of the. Cutler teaches formulating its dosage forms from ordered mixtures. There is no teaching in Cutler of forming a homogeneous mixture without the use of carrier particles. 

In response to this argument, it is argued that Cutler is relied upon for teaching method of making a sublingual tablet that is quick-dissolvable, and has higher efficacy and fewer side effects of treatment at lower doses. The claimed drug is taught at least by Chen and Monteith, and no need to be retaught by each reference. Cutler further teaches method of preparing a sublingual tablet comprising citric acid, sodium bicarbonate, microcrystalline cellulose, and magnesium stearate wherein the tablet is prepared by compressing mixture of the ingredients as claimed by claim 1. While Cutler is focused on DHE, however no teaching that the nominal preparation method comprising “compressing a mixture of ingredient” is not suitable for any other active ingredients. To the contrary, Cutler teaches in paragraph [0126] that any method, e.g. direct compression, can be used to produce the sublingual tablet. Therefore the type of the drug is not influencing the compressing method taught by the reference. Regarding the argument the reference teaches “ordered mixture”, Cutler teaches in paragraph [0080] that “ordered mixture” is synonymous with a “homogenous mixture” which is within the scope of the present claims. Regardless of the drug or carrier are in a granular form, Cutler teaches the claimed “compressing a powder mixture”. Note that the claims do not recite any form of the drug carrier, e.g. particle, granules, etc. Further the claims’ language does not exclude the presence any other ingredient or carrier particles. 

Applicant argues that the tablets of Cutler have a convex shape, they do not contain a concavity. Examples of Cutler, referred to by the Examiner, describes compressing a tablet using shallow concave punches. One of ordinary skill in the art is aware or would understand that a concave tablet punch produces a convex tablet. Thus, the tablets described by Cutler are convex in shape, they do not have a concavity in which saliva can pool. 

In response to this argument, it is noted that applicants argue against Cutler
individually wherein the obviousness is shown by combination of the cited references.
One cannot show nonobviousness by attacking references individually where the
rejections are based on combinations of references. See /n re Keller, 642 F.2d 413,
208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.
Cir. 1986). Concave tablet is taught by both Weibel and Carver. Pooling of saliva by
concave tablet is obvious and inevitable property obtained from concave tablet. As
applicant notice that the surface of the tablet in terms of curvature can be only either
concave or convex, as evidenced by Wu cited above by applicant. The genus curvature of the surface of the tablet is too narrow to obviate the surface of the tablet involving
only convex and concave to choose from. So in formulating the shape of the tablet in
terms of surface curvature, there is only two options for the surface curvature to choose
from, and based on site of application of the tablet and its intended use one having
ordinary skill in the art would have determined to make the curvature of the surface of
the tablet concave or convex. Monteith teaches administration into the buccal
cavity stimulates salivary generation to enhance disintegration of the formulation
allowing sublingual absorption. Therefore, it is expected to have more saliva
under the tongue when a sublingual dosage form is administered, and it is
expected that the unusual excess saliva to pool to the concave surface of the
sublingual dosage form that is deeper than the rest of the dosage form and
expected to retain the saliva that speeds the dosage form dissolution.

Applicant argues that Cutler does not teach a sublingual tablet formulated to dissolve in less than 2 minutes upon sublingual administration, formed from a compressed powder mixture, and which have a concavity, whereby saliva can pool in the concavity to speed dissolution. Thus, Cutler is of no relevance to the instant claims. These deficiencies are not cured by the teachings of Monteith, Chen, Pohl, Weibel or Carver, singly or in any combination.

In response to this argument, it is argued that Cutler is relied upon for teaching adding citric acid, sodium bicarbonate and silicone dioxide to the sublingual formulation of Monteith, and for teaching using compression of powdered ingredients to produce the sublingual tablet. Cutler teaches such ingredients and direct compression of powdered ingredients allow for rapid absorption of drug and rapid delivery to the blood stream from sublingual tablet that is quick-dissolvable, and has higher efficacy and fewer side effects of treatment at lower doses. The reference satisfies the purpose for which it was applied in combination with the other cited references. 
 
Rawas-Qalaji et al. (2007) Drug Development and Industrial Pharmacy 33:523-530

Applicant argues that Rawas-Qalaji does not teaches the effects of changing the dimensions of fast-disintegrating sublingual tablets, by modifying diameter, thickness, and shape, on tablet hardness, disintegration time (DT), and wetting time (WT). Rawas-Qalaji does not teach or suggest a compressed powder tablet with a concavity. Rawas-Qalaji teaches the preparation of sublingual tablets containing epinephrine using compression forces (CF), by means of either a flat punch (FP) or concave punch (CP) (which, thus results in a convex product). One of ordinary skill in the art would understand that a concave tablet punch produces a convex tablet, not a tablet with a concavity as taught by Wu reference, previously provided. Thus, the tablets described by Rawas-Qalaji are either flat or convex in shape, they do not have a concavity. Rawas-Qalaji, does not and cannot teach or suggest a compressed powder tablet with a concavity in which saliva can pool. Rawas-Qalaji provides results that a linear increase in CF results in an exponential increase in tablet hardness (H), which agree with previous results in the art (page 525, column 2, line 33, to page 526, column 1, line 4). Rawas-Qalaji provides no teachings or suggestions for modifying the shape of the products of Monteith and/or Chen to produce a compressed powdered tablet with a concavity. Rawas-Qalaji shows that concave punches require higher compression force than flat punches, one of ordinary skill in the art would have produced a flat tablet (using a flat punch), rather than a convex tablet (using a concave punch), for rapid dissolution. There is no suggestion to produce a tablet with a concavity, nor, to produce a compressed powder tablet, since compression appears to increase the rate of dissolution.

In response to this argument, it is noted that Rawas-Qalaji is an optional reference. It is further  argued that Rawas-Qalaji is relied upon for solely teaching that preparing tablet by compression and for teaching concave shape of tablet were known before the effective filing date of the present invention regardless the content or type of the tablet or its ingredients. Even if the reference teaches convex and flat tablets to be superior to concave tablet, concave tablets are taught by Rawas-Qalaji and cannot be denied. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product. Further, the disclosure of alternative, e.g. convex or flat tablet versus concave tablet, is not teaching away. Compression of the tablet is taught by the cited references. Cutler and Pohl teach that compression of powder of mixed ingredients can be used to prepare sublingual tablet, and Weibel and Carver teach known shapes of tablets including concave shape. The advantage applicants obtained from the concave shape is an expected results from combination of the cited references. The reference do not need to be combined to achieve what applicants achieved. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Pohl et al. (U.S. Patent Pub. No. 2007/0235365)
Applicant argues that Pohl does not cure the deficiencies in the teachings of Monteith, Chen, Cutler, and Rawas-Qalaji that would result in somehow modifying the tablets of Monteith to eliminate the layers and instead use powders, and add a concavity. Pohl teaches formulations proteins, and excipients such as EDTA, and citric acid. Pohl does not teach or suggest a sublingual tablet with a concavity. The formulations of Pohl are provided in dosage forms that include a powder, film, wafer, lozenge, capsule, and tablet. The tablets of Pohl “are made using a traditional compression machine with flat punches” (paragraph [0081]). Thus, the tablets of Pohl are not concave. In the formulations of Pohl the excipient facilitates transmembrane transport of the active agent, and solubilizing agents promote rapid dissolution in aqueous media. It is the geometry (structure) of the instantly claimed tablet, the concavity and compressed powder, in combination with the ingredients, that results in a quick-dissolving sublingual tablet that rapidly dissolves upon sublingual administration, and also has a rapid onset of action. There is no teaching or suggestion in Pohl of modifying the shape of its dosage forms. There also is no teaching or suggestion in Pohl of a sublingual tablet that comprises sildenafil citrate or a statin as a pharmaceutically active agent.

In response to this argument, it is argued that Pohl is relied upon for teaching sublingual tablet can be produced by compressing homogenous powder of mixture of ingredients wherein the produced sublingual formulation quickly achieves the desired drug plasma level. Concave sublingual tablet is taught by Rawas-Qalaji, Weibel and Carver, and no need to be retaught by each reference. One having ordinary skill in the art would have produced the sublingual dosage form taught by combination of the other cited references by compression of powders of the ingredients. Sildenafil citrate is taught by Monteith and Chen and no need to be retaught by each secondary reference. Pohl satisfies the purpose for which it was applied. The advantage applicants obtained from the concave shape is an expected results from combination of the cited references that teaches all ingredients and shape of the sublingual tablet. The reference do not need to be combined to achieve what applicant had achieved.

Weibel (U.S. Patent Pub. No. 2003/0224044)
Applicant argues that Weibel does not cure the deficiencies in the teachings of Monteith, Chen, Cutler, Rawas-Qalaji, and Pohl. Weibel does not teach or suggest a compressed powder tablet, nor a compressed powder tablet with a concavity to pool saliva. Weibel also teaches that dosage units in thin form, such as films or troches, are difficult to manufacture, particularly those with unusual shape, and require more complex indexing and packaging, paragraphs [0018] and [0019]. Weibel teaches that producing individual dosage forms in usual shapes is disadvantageous, but that it can be achieved using flowable liquid compositions. There is no resemblance between the product of Weibel and the instantly claimed compressed powder tablets with a concavity. The dosage forms of Weibel are produced in a fluid state, in situ, and are not compressed powders. There is no teaching or suggestion in Weibel to produce a compressed powder, not a film or troche. A powder cannot be used in the methods of Weibel. Filling a blister of Weibel with fluid formulation does not result in a tablet with a concavity. There is no teaching or suggestion in Weibel of modifying its methods to form an individual tablet from a compressed powder, nor one with a concave shape. There is no teaching or suggestion in Weibel of producing its dosage forms from a mixture of powders, nor would there be any expectation of success from doing so, nor in a concave shape. Weibel does not teach a concavity whereby saliva pools in the concavity to speed dissolution. 

In response to this argument, it is argued that Weibel is relied upon for solely showing that before the effective filing date of the present invention different shapes of tablets were known including concave shape. Weibel teaches that the concave dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue for localized transport of active agent. This teaching would have suggested to one having ordinary skill in the art to provide concave shaped sublingual tablet to fit snugly to the sublingual space. Weibel satisfies the purpose for which it was applied and it does not need to teach all the limitations of the claims, or it would have been an anticipatory references. One cannot show non-obviousness by attacking the references individually wherein the rejection is based on combination of the references. The reference suggests the dosage form is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue to maintain close contact with the mucosa for localized transport of active agent. 
Concave tablet is taught by both Weibel and Carver. Pooling of saliva by concave tablet is obvious and inevitable property obtained from concave tablet. As applicant notice that the surface of the tablet in terms of curvature can be only either concave or convex, as evidenced by Wu cited by applicant. The genus curvature of the surface of the tablet is too narrow to obviate the surface of the tablet involving only convex and concave to choose from. So in formulating the shape of the tablet in terms of surface curvature, there is only two options for the surface structure to choose from, and based on site of application of the tablet and its intended use one having ordinary skill in the art would have determined to make the curvature of the surface of the tablet concave or convex. 
Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage, taught by combination of the cited references, form that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution. 
The advantage applicants obtained from the concave shape is an inevitable expected results from combination of the cited references. The references do not need to be combined to achieve what applicant had achieved. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 

Carver et al. (U.S. Patent Pub. No. 2010/0291160)
Applicant argues that Carver does not cure the deficiencies in any or all of the other cited references. The delivery systems of Carver require a vehicle for facilitating absorption of the active agent: the metal-complexed vehicle reversibly complexes with the active agent through ionic interactions; and the pH-adjusting vehicle adjusts the pH of the delivery system from a first pH to a second pH (paragraph [0012]). There is no teaching or suggestion in Carver of a sublingual tablet that is formed from a powdered mixture of ingredients and that contains a concavity. Carver does not provide any suggestions for modifying the formulations of the other references that would result in a compressed powder tablet, formed from a powder mixture of ingredients, with a concavity. The delivery systems of Carver are multi-layered. For example, Example 1.1 teaches a formulation with sildenafil citrate and vitamin B12 in which the tablet is coated in sorbitol; and pressed with a mixture of fructose, sodium bicarbonate and magnesium stearate, which is then coated with a layer of zein. There is no teaching or suggestion in Carver of a sublingual tablet that is a compressed powder formed from a mixture of all of the ingredients, which necessarily cannot result in layers or include coatings or separated ingredients. The formulations of Carver are necessarily layered or coated because they include the use of a metal- complexed or pH-adjusting vehicles to separate ingredients; such cannot be formed by mixing and compressing powders.

In response to this argument, it is argued that if Carver was to teach fast dissolving sublingual tablet comprising the claimed ingredient and concavity, and
produced by compressing powder, the reference would have been considered for anticipation. Cutler teaches compressed powder forming sublingual tablet, and Carver is relied upon for solely teaching concave tablet, and no need for the process of Cutler to be retaught by each cited reference. Even if Carver teaches different method of making a dosage form and different structure of the dosage form, the reference still teaches concave dosage form as a suitable shape for sublingual administration that has concave surface to prevent rubbing of the dosage form under the tongue, and to help to maintain the dosage form in position under the tongue. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Note the claims’ language of the claims permits the presence of other layers and ingredients in the claimed tablet. Further, the present claims are not reciting any specific number of layers in the claimed tablet.

The combination of the teachings of Monteith et al., Chen et al., Cutler, Rawas-Qalaji et al., Pohl et al., Weibel and Carver et al. does not result in the instantly claimed compressed powder tables that contain a concavity and ingredients that include bicarbonate and citric acid.

Applicant argues that combining the teachings of the cited references cannot and does not result in a compressed powder tablet, formed from a powder mixture of ingredients, with a concavity, whereby, upon sublingual administration, saliva pools to speed dissolution, as instantly claimed. None of the references, alone or in any combination, teaches or suggests a compressed powder tablet with a concavity to pool saliva to speed dissolution. As discussed above, it is the geometry (structure) of the instantly claimed tablet, the concavity and compressed powder, in combination with the ingredients, that results in a quick-dissolving sublingual tablet that rapidly dissolves upon sublingual administration, and also has a rapid onset of action. None of the references, alone or in any combination, teaches that such shape and form results in a tablet that dissolves rapidly and has a rapid onset of action.

The examiner respectfully disagrees because all the elements and ingredients of the instantly claimed product are taught by combination of the cited references. Compressing of powder of the ingredients to produce a sublingual tablet is also taught. Concave sublingual tablets were known before the effective filing date of the present invention. Thus, the present invention as a whole is obvious. Any function applicant discovered, e.g. pooling of the saliva to the concavity of the tablet, is expected from the prior art sublingual concave tablet. Rapid onset of action of sublingual tablet is taught by Monteith and Chen. Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage, taught by combination of the cited references, form that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution. 

Applicant argues that Chen teaches sodium bicarbonate and citric acid as buffering agents, and silicon dioxide as part of the coating solution in the mucosal-surface coat forming inner layer; Chen does not teach that incorporation of these specific ingredients into its formulations results in more rapid dissolution. Nevertheless, the formulations of Monteith and Chen are layered. If one of ordinary skill in the art were to have combined the active ingredients and additives of Monteith and Chen to produce a sublingual tablet, one would have produced a layered tablet. If one of skill in the art were to have modified the layered formulations of Monteith in view of Chen, one would have produced a layered formulation in which the drug-containing layer contains an active ingredient, an orally disintegrating carrier, and an additive from the teachings of Chen. The resulting formulation would not be a compressed powder tablet, formed from a powder mixture. Selecting bicarbonate, citric acid and silicon dioxide from among the ingredients described in Chen to add to the formulations of Monteith requires picking and choosing using the instant application as guide, and still does not suggest a compressed powder tablet with a concavity for pooling saliva.

In response to this argument, it is argued that Monteith teaches buffers and effervescent agent in the sublingual formulation, and Chen teaches species of the buffers taught by Monteith including citric acid and sodium bicarbonate which are specific buffers and effervescent agents used in sublingual tablets. One having ordinary skill in the art would have included such agents in Monteith sublingual tablets based on their suitability for sublingual tablet. Even if Monteith tablet disintegrates fast enough, it is obvious to include citric acid and sodium bicarbonate in sublingual tablet and adjust their amounts to achieve the desired dissolution rate and time. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose. See In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore combination of both references based of suitability of the ingredients is obvious. The references do not need to be combined for the same reasons for which applicant may have combined the references. Chen teaches citric acid and sodium bicarbonate in a fast dissolving sublingual dosage form, regardless if they are responsible for the fast disintegration or not, that are part of the composition. Note that claims’ language permits the presence of other layers in the dosage form. 
Regarding applicant argument that the examiner picks and chooses using the instant application as a guide, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the examiner relied upon what was available in the art before the effective filing date of the present invention to construe the rejection, and not on applicant’s disclosure. The rejections of the claims are not based on pick and choose from references, rather, the rejection is based on reasonable combination of what was known in the art before the effective filing date  of the present invention and what was suggested to versed artisan. The rejections provide motivation to combine the cited references, as well as reasonable expectation of success to arrive to the present invention as a whole.

Applicant argues that the combination of teachings of the cited references as recited by the Examiner does not result in the instantly claimed sublingual tablets, which are a compressed powder, formed from a powder mixture of the ingredients, not layers, and have a concavity in which, when administered sublingually, saliva can pool to speed dissolution. Therefore, the Examiner has failed to set forth a prima facie case of obviousness of any claim. 

In response to this argument, it is argued that combination of the cited references would have resulted in the claimed sublingual tablet, as set forth in this office action. Monteith clearly suggests sublingual oral tablet formulation. Strip taught by the reference reads on the claimed tablet in absence of claiming any dimensions of the claimed tablet. The claims’ language permits the presence of other ingredients and layers. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As discussed above, the cited references in combination teaches compressed ingredients and concave dosage form. Function of the dosage form to pool saliva would be achieved from the prior art in combination. Motivation to combine the reference exists, even if different from what applicant had done, and reasonable expectation to achieve the present invention has been presented.
The present claims are directed to a product and all the elements of the claimed product are taught by combination of the cited references. The cited references show that it was well known in the art at the time of the invention to use the claimed ingredients in a sublingual tablet. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA
1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Based on the disclosure by these references that these ingredients and structures are used in sublingual tablet, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a sublingual dosage form. Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186.
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611